IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               October 30, 2007
                               No. 06-61156
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

MARIA A RODRIGUEZ

                                          Petitioner

v.

PETER D KEISLER, ACTING U S ATTORNEY GENERAL

                                          Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A74 702 315


Before WIENER, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
      Maria A. Rodriguez petitions for review of the Board of Immigration
Appeals’ order affirming the Immigration Judge’s (IJ) denial of her request for
a continuance. Rodriguez sought a continuance of her removal proceedings
because a visa would soon be available and she would be eligible for an
adjustment of status based on her approved I-130 petition.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-61156

      We review the IJ’s decision because the BIA affirmed without opinion.
Thuri v. Ashcroft, 380 F.3d 788, 791 (5th Cir. 2004). The grant of a motion to
continue lies within the sound discretion of the IJ, who may grant the motion for
good cause shown. Witter v. INS, 113 F.3d 549, 555 (5th Cir. 1997); see 8 C.F.R.
§ 1003.29. The Attorney General may adjust an alien’s status “if – (A) the alien
is eligible to receive an immigrant visa and is admissible to the United States for
permanent residence; and (B) an immigrant visa is immediately available to the
alien at the time the application is filed.” 8 U.S.C. § 1255(i)(2).
      Although Rodriguez concedes that a visa is not immediately available, she
asserts that the IJ should have granted the continuance because her visa would
be available soon. Rodriguez, however, could not specify a time in which the visa
would become available. In light of Rodriguez’s inability to advise the IJ of an
availability date, she cannot establish good cause warranting a continuance. See
Witter, 113 F.3d at 555-56 (finding no abuse of discretion in denial of request for
continuance while state criminal charges were pending, as alien could not say
when the proceedings might be completed and counsel indicated the continuance
might be lengthy); see also Bright v. INS, 837 F.2d 1330, 1332 (5th Cir 1988)
(holding that the IJ did not abuse his discretion in refusing to grant an indefinite
continuance). Accordingly, the IJ did not abuse his discretion in denying
Rodriguez’s motion for a continuance.
      Rodriguez requests that we take judicial notice of the visa bulletins for
April 2007 and December 1995. We are required to consider the issues raised
in a petition for review “only on the administrative record on which the order of
removal is based.” 8 U.S.C. § 1252(b)(4)(A).
      PETITION FOR REVIEW DENIED.




                                         2